In a child custody proceeding pursuant to Family Court Act article 6, the mother appeals from an order of the Family Court, Kings County (Goldstein, J.), dated May 21, 2001, which, after a hearing, awarded the father custody of the subject child and awarded her visitation with the child.
Ordered that the order is affirmed, without costs or disbursements.
There is no reason to disturb the Family Court’s award of custody of the child to the father (see Eschbach v Eschbach, 56 NY2d 167 [1982]). The father has been successful in providing a stable and comfortable home for the parties’ child and is better able to provide for her emotional, financial, and intellectual needs. Accordingly, it is in the child’s best interests to continue *672in the father’s care and custody and for the mother to have visitation as prescribed by the court’s order (see Matter of Sheva W. v Elya A., 259 AD2d 555 [1999]; Matter of Brown v Rosario, 272 AD2d 205 [2000]). Feuerstein, J.P., Smith, H. Miller and Townes, JJ., concur.